TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00724-CV



                                Jeffrey Kyle Frazier, Appellant

                                                v.

                                  John W. Perkins, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-03-272767, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                              MEMORANDUM OPINION

               Appellant has filed a motion to dismiss. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a)(2).



                                             ___________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: April 2, 2007